Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 1 of 11 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

REBBECCA GOODALL,
f/k/a REBBECCA SCHWARTZ,
an individual,
                                                               Case No.:
          Plaintiff,
v.

AMERICAN EXPRESS COMPANY,                                      JURY TRIAL DEMANDED
d/b/a AMERICAN EXPRESS CENTURION
BANK CORPORATION,
a foreign profit corporation,

      Defendant.
_______________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, REBBECCA GOODALL f/k/a REBBECCA SCHWARTZ

(hereinafter, “Plaintiff” or “Goodall”), by and through the undersigned counsel, and hereby sues

Defendant, AMERICAN EXPRESS COMPANY d/b/a AMERICAN EXPRESS CENTURION

BANK CORPROATION (hereinafter, “AMEX” or “Defendant”), In support thereof, Plaintiff

states:

                                  PRELIMINARY STATEMENT

          1.      This is an action for damages for Defendant’s violations of the Fair Credit

Reporting Act, 15 United States Code, Section 1681 et seq. (hereinafter, the “FCRA”) wherein

AMEX continually reported objectively false account information to the national credit reporting

agencies after Plaintiff disputed the same.

                              JURISDICTION, VENUE & PARTIES

          2.      Jurisdiction of this Court arises under 28 United States Code, Section 1331 as well




                                                   1
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 2 of 11 PageID 2



as pursuant to the FCRA, 15 United States Code Section 1681, et seq.

        3.          Defendant is subject to the jurisdiction of this Court as AMEX regularly transacts

business in this District, and the events described herein occur in this district.

        4.          Venue is proper in this District as the acts and transactions described herein occur

in this District.

        5.          At all material times herein, Plaintiff is a natural person residing in Pasco County,

Florida.

        6.          At all material times herein, AMEX is a foreign profit corporation existing under

the laws of the State of New York with its principal place of business located at 200 Vesey Street,

New York, NY 10285.

        7.          At all material times herein, Experian is a for-profit corporation existing under the

laws of the state of Ohio with its principal place of business located at 475 Anton Boulevard, Costa

Mesa, California 92626.

                                  FCRA STATUTORY STRUCTURE

        8.          Congress enacted the FCRA requiring consumer reporting agencies to adopt

reasonable procedures for meeting the needs of commerce for consumer credit, personnel,

insurance, and other information in a manner fair and equitable to the consumer, with regard to the

confidentiality, accuracy, relevancy, and proper utilization of such information. See 15 United

States Code, Section 1681b.

        9.          Under the FCRA, if a consumer disputes the completeness or accuracy of any item

of information contained in a consumer's file, and the consumer notifies the agency directly of

such dispute, the agency shall reinvestigate—free of charge—and report the current status of

the disputed information, or delete the item from before the end of the 30-day period beginning



                                                      2
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 3 of 11 PageID 3



on the date on which the agency receives notice of the consumer’s dispute. Id. at § i(a).

        10.     Under the FCRA, after a furnisher of information receives notification pursuant to

Section 1681i(a)(2) of a dispute with regard to the completeness or accuracy of any information

provided by a person to a consumer reporting agency, the furnisher shall: (A) conduct an

investigation with respect to the disputed information; (B) review all relevant information

provided by the consumer reporting agency pursuant to Section 1681i(a)(2) of this title; (C)

report the results of the investigation to the consumer reporting agency; and (D) if the

investigation finds that the information is incomplete or inaccurate, report those results to all

other consumer reporting agencies to which the person furnished the information and that

compile and maintain files on consumers on a nationwide basis. Id. at § s-2(b).

        11.     Under the FCRA, any person who willfully fails to comply with any requirement

imposed under this subchapter with respect to any consumer is liable to that consumer: in an

amount equal to the sum of any actual damages sustained by the consumer as a result of the failure;

for statutory damages of not less than $100 and not more than $1,000; for such amount of punitive

damages as the court may allow; and for the costs of the action together with reasonable attorneys’

fees. Id. at § n.

        12.     Under the FCRA, any person who is negligent in failing to comply with any

requirement imposed with respect to any consumer is liable to that consumer in an amount

equal to the sum of any actual damages sustained by the consumer as a result of the failure

and the costs of the action together with reasonable attorney fees. Id. at § o.

                                  GENERAL ALLEGATIONS

        13.     At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by 15




                                                 3
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 4 of 11 PageID 4



United States Code, Section 1681a(c).

       14.     At all material times herein, AMEX, itself and through its subsidiaries, regularly

extends consumer credit—and collects debts associated with the same—to consumers in Pasco

County, Florida.

       15.     At all material times herein, AMEX is a “person” who furnishes information to

credit reporting agencies as provided in the FCRA and as defined by 15 United States Code,

Section 1681s-2.

       16.     At all material times herein, AMEX reports information about Plaintiff’s consumer

credit card account referenced by account number ending -12009 and account identifier ending

3644 (hereinafter, the “Debt”).

       17.     At all material times herein, the Debt is consumer debt, an obligation resulting from

transactions for goods or services incurred primarily for personal, household, or family use.

       18.     At all material times herein, Defendant acts itself or through its agents, employees,

officers, members, directors, successors, assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors, and insurers.

       19.     All necessary conditions precedent to the filing of this action occurred, or

Defendant waived the same.

                                  FACTUAL ALLEGATIONS

       20.     Prior to 2017, Plaintiff fell behind on certain personal financial obligations,

including the Debt owed to AMEX.

       21.     As a result, AMEX filed a collection lawsuit against Plaintiff in the County Court




                                                 4
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 5 of 11 PageID 5



of the Sixth Judicial Circuit, in and for Pasco County, Florida (hereinafter, “Collection Lawsuit”).

       22.     The Collection Lawsuit is referenced by case number 2017-CC-3277.

       23.     On or about October 25, 2017, Plaintiff and AMEX negotiated a written, stipulated

settlement of the Collection Lawsuit that required Plaintiff to pay a total of $2,250.00 to AMEX

in monthly installments (hereinafter, “Stipulated Settlement”).

       24.     The Stipulated Settlement reduced the amount owed on the Debt to $2,250.00,

which required a down payment of $1,250.00 before November 2, 2017 and required monthly

payments of $100.00 until paid in full.

       25.     Plaintiff paid all amounts required by the Stipulated Settlement, including the last

and final payment due under the Stipulated Settlement on or about August 20, 2018.

       26.     During the period within which Plaintiff paid all amounts due under the Stipulated

Settlement, AMEX reported false information to the national credit reporting agencies.

       27.     Namely, despite the terms of the written Stipulated Settlement Agreement, AMEX

reported to Experian, Equifax, and TransUnion (hereinafter, the “CRAs”) that the Debt was past-

due with a balance of over $3,000.00.

       28.     Additionally, despite Plaintiff complying with all terms of the Stipulated Settlement

Agreement, AMEX also reported that the Debt was “Charged Off” instead of reporting that

Plaintiff was paying under a partial payment agreement.

       29.     On or about May 2, 2018, Plaintiff disputed the reporting of the Debt by AMEX to

the CRAs in writing (hereinafter, “First Dispute’).

       30.     Plaintiff also sent the First Dispute directly to AMEX and AMEX’s collection




                                                 5
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 6 of 11 PageID 6



attorney agents, Modlin Slinsky, PA.

       31.     Each of the CRAs received Plaintiff’s First Dispute.

       32.     Each of the CRAs communicated Plaintiff’s First Dispute to AMEX.

       33.     In response to the First Dispute, after conducting a re-investigation, AMEX

nonetheless continued reporting false, inaccurate, and incomplete information to the CRAs

regarding the Debt.

       34.     Notwithstanding Plaintiff’s compliance with the written terms of the Stipulated

Settlement, AMEX, after receiving the First Dispute (from the CRAs and from Plaintiff directly):

continued to report a balance owed of more than $3,000.00; continued to report the Debt as past-

due; failed to report Plaintiff’s timely Stipulated Settlement payments; and failed to report that

Plaintiff was paying under a partial payment agreement.

       35.     Plaintiff fully complied with the written terms of the Stipulated Settlement and

made her final payment on August 20, 2018.

       36.     Notwithstanding Plaintiff’s full compliance with the Stipulated Settlement, AMEX

continued to report false, inaccurate, and incomplete account information regarding the Debt to

the CRAs.

       37.     Notwithstanding Plaintiff’s full and timely compliance with the written terms of the

Stipulated Settlement as of August 20, 2018, AMEX: continued to report a balance owed of more

than $3,000.00; continued to report the Debt as past-due; failed to report Plaintiff’s timely

Stipulated Settlement payments; failed to report that Plaintiff paid under a partial payment

agreement; and failed to report the Debt as settled for less than full balance owed.

       38.     On or about September 1, 2018, Plaintiff again disputed the reporting of the Debt




                                                 6
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 7 of 11 PageID 7



by AMEX to the CRAs in writing (hereinafter, “Second Dispute’).

       39.     Plaintiff also sent the Second Dispute directly to AMEX and AMEX’s collection

attorney agents, Modlin Slinsky, PA.

       40.     Each of the CRAs received Plaintiff’s Second Dispute.

       41.     Each of the CRAs communicated Plaintiff’s Second Dispute to AMEX.

       42.     In response to the Second Dispute, after conducting a re-investigation, AMEX

nonetheless continued reporting false, inaccurate, and incomplete information to the CRAs

regarding the Debt.

       43.     Notwithstanding Plaintiff’s compliance with the written terms of the Stipulated

Settlement, AMEX, after receiving the Second Dispute (from the CRAs and from Plaintiff

directly): continued to report a balance owed of more than $3,000.00; failed to report Plaintiff’s

timely Stipulated Settlement payments; failed to report that Plaintiff fully paid under a partial

payment agreement; and failed to report that Plaintiff settled the Debt for less than the full balance.

       44.     On or about September 26, 2018, based on Plaintiff’s full compliance with the terms

of the Stipulated Settlement, AMEX dismissed the Collection Lawsuit with prejudice.

       45.     On or about October 3, 2018, Plaintiff again disputed the reporting of the Debt by

AMEX to the CRAs in writing (hereinafter, “Third Dispute’).

       46.     Plaintiff also sent the Third Dispute directly to AMEX and AMEX’s collection

attorney agents, Modlin Slinsky, PA.

       47.     Each of the CRAs received Plaintiff’s Third Dispute.

       48.     Each of the CRAs communicated Plaintiff’s Third Dispute to AMEX.

       49.     In response to the Third Dispute, after conducting a re-investigation, AMEX




                                                  7
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 8 of 11 PageID 8



nonetheless continued reporting false, inaccurate, and incomplete information regarding the Debt.

       50.     Notably, in response to Plaintiff’s Third Dispute, Equifax and TransUnion deleted

the Debt/AMEX Account from Plaintiff’s credit reports.

       51.     On the other hand, Experian continued to report the false, inaccurate, and

incomplete information provided by AMEX after the Third Dispute.

       52.     Due to the discrepancy between the Experian reporting versus Equifax and

TransUnion’s deletion of the account, Equifax and TransUnion likely deleted the account on their

own accord based on Plaintiff’s Third Dispute (rather than based on a deletion request by AMEX).

       53.     Notwithstanding Plaintiff’s compliance with the written terms of the Stipulated

Settlement, AMEX, after receiving the Third Dispute (from the CRAs and from Plaintiff directly):

continued to report a balance owed of more than $3,000.00; failed to report Plaintiff’s timely

Stipulated Settlement payments; failed to report that Plaintiff fully paid under a partial payment

agreement; failed to report that Plaintiff settled the Debt for less than the full balance; and falsely

reported the AMEX charged/wrote off $5,284.

       54.     As of the date of the Complaint, AMEX continues to report false, inaccurate, and

incomplete information regarding the Debt.

       55.     Due to AMEX’s false, inaccurate, and incomplete reporting of the Debt, Plaintiff

has been denied credit by various creditors, including, but not limited to, Comenity Capital Bank,

Target Card Services, and Fairway Independent Mortgage Corporation.

       56.     Additionally, due to AMEX’s continued false, inaccurate, and incomplete reporting

of the Debt, Plaintiff has refrained from applying for additional types of credit for fear of denial

due to AMEX’s reporting of the Debt.

       57.     Plaintiff retained Undersigned Counsel for the purpose of pursuing this matter



                                                  8
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 9 of 11 PageID 9



against Defendant, and Plaintiff is obligated to pay her attorneys a reasonable fee for their services.

        58.     The FCRA, Sections 1681n or 1681o, or both, provide for the award of up to $1,000

statutory damages, actual damages, punitive damages, as well as an award of attorneys’ fees and

costs to Plaintiff, should Plaintiff prevail in this matter against AMEX.

        59.     As a result of AMEX’s actions, Plaintiff has incurred higher interest rates and less

favorable terms on consumer loans and other consumer transactions—including a lower balance

on a department store credit card.

        60.     Additionally, as a result of Defendant’s actions, Plaintiff has suffered emotional

distress, anxiety, inconvenience, frustration, annoyance, fear, and confusion, believing that her

timely and full compliance with the Stipulated Settlement has been futile.

        61.     Plaintiff has further dealt with the stress and anxiety of feeling hopeless, believing

she would be denied future credit as a result of AMEX’s false, inaccurate, and incomplete reporting

of Debt.

                                  COUNT ONE:
                         FAIR CREDIT REPORTING ACT –
              VIOLATION OF 15 UNITED STATES CODE, SECTION 1681s-2(b)

        Plaintiff re-alleges paragraphs one (1) through sixty-one (61) as if fully restated herein and

further states as follows:

        62.     AMEX is subject to, and violated the provisions of, 15 United States Code, Section

1681s-2(b), by willfully or negligently publishing or furnishing—or both—inaccurate trade-line

information within Plaintiff’s credit reports, failing to fully and properly re-investigate Plaintiffs'

disputes, failing to review all relevant information regarding the same, and failing to correctly

report the Debt on Plaintiff’s credit reports after re-investigating Plaintiffs' disputes.

        63.     As described above, despite receiving notice of Plaintiff’s disputes from Plaintiff



                                                   9
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 10 of 11 PageID 10



and the CRAs, AMEX willfully or negligently reported—or both—false, inaccurate, and

incomplete credit information regarding the Debt to Experian, Equifax and TransUnion.

       64.     After receiving notice of Plaintiff’s disputes, AMEX: continued to report a balance

owed of more than $3,000.00; failed to report Plaintiff’s timely Stipulated Settlement payments;

failed to report that Plaintiff fully paid under a partial payment agreement; failed to report that

Plaintiff settled the Debt for less than the full balance; and falsely reported the AMEX

charged/wrote off $5,284.

       65.     AMEX reported and communicated such false, inaccurate, and incomplete

information with actual knowledge that Plaintiff fully settled the Debt according to the terms of

the Stipulated Settlement.

       66.     AMEX’s re-investigations were not conducted in good faith.

       67.     AMEX’s reinvestigations were not conducted reasonably.

       68.     AMEX’s reinvestigations were not conducted using all information reasonably

available to AMEX.

       69.     AMEX’s conduct was a direct and proximate cause of, as well as a substantial factor

in, causing the serious injuries, damages, and harm to Plaintiff as stated herein.

       70.     AMEX’s actions in violation of 15 United States Code, Section 1681s-2(b),

constitute negligent or willful noncompliance, or both, with the FCRA, and entitles Plaintiff to

actual damages, statutory damages, and punitive damages, as well as attorneys’ fees and costs as

enumerated in 15 United States Code, Sections 1681n or 1681o, or both.

                                    PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of AMEX’s conduct, Plaintiff




                                                 10
Case 8:18-cv-03009-MSS-TGW Document 1 Filed 12/13/18 Page 11 of 11 PageID 11



respectfully requests an entry of:

               a.      Judgment against AMEX for maximum statutory damages for its violations

       of the FCRA;

               b.      Judgment enjoining Defendant from engaging in further conduct in

       violation of the FCRA;

               c.      Actual damages in an amount to be determined at trial;

               d.      Compensatory damages in an amount to be determined at trial;

               e.      Punitive damages in an amount to be determined at trial;

               f.      An award of attorney’s fees and costs; and

               g.      Any other such relief the Court may deem proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

             SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant—and demands that Defendant and its affiliates

and vendors—safeguard all relevant evidence, paper, electronic documents, or data pertaining to

this litigation as required by law.

                                              Respectfully submitted,

                                              SWIFT & ISRINGHAUS, P.A.
                                              /s/ Aaron M. Swift
                                              Aaron M. Swift, Esq., FBN 0093088
                                              Jordan T. Isringhaus, Esq., FBN 0091487
                                              10460 Roosevelt Blvd. North
                                              Suite 313
                                              St. Petersburg, FL 33703
                                              Phone: (813) 563-8466
                                              Fax: (727) 255-5332
                                              aswift@swift-law.com
                                              jisringhaus@swift-law.com
                                              Counsel for Plaintiff

                                                 11
